Forty years ago, forty years after Europe had been divided between those with power — between those who never hesitated to use their power to the benefit of their own nations and to the detriment of others — 45 people from the Baltic
States sent out an appeal to the United Nations, the European Union and the countries involved. Their appeal, later known as the Baltic Appeal, carried the hope that multilateral cooperation based on the rule of law could deliver for the small occupied States located between the two global blocs — the liberal democratic world and the Soviet Union. Just 12 years later, the three Baltic States rejoined the world of free and independent States. This was a victory for democracy and multilateral cooperation.
This year, Estonia celebrates the fortieth anniversary of the Baltic Appeal by undertaking a responsibility that we could not even dream about during the occupation — becoming an elected member of the Security Council of the United Nations. We took this responsibility because we care. We care about the weaker and the weakest among States and within societies. We care about those whose voice needs amplification by the multilateral world in order to be heard. We care about nations facing genocide and we care about their women and children. We care about nations facing long-term conflicts and suffering from terror and we care about their generations of boys for whom the only known profession is that of a soldier. We care about nations facing extinction through a slow weapon of mass destruction — the climate catastrophe. We care about nations facing famine and famine-induced disturbances due to climate change. We care about nations depending on this multilateral cooperation, based on the rule of law, which is the United Nations. We care because we know that true harmony for humankind — which has not yet been achieved — depends on our capacity to show compassion for the fate of others.
Multilateralism is nothing but showing compassion for the fate of others. Compassion was shown to us when we regained our independence and rebuilt our State. We are now ready to return this compassion shown to us. We are ready to take an elected seat for the period of 2020-2021 behind the most difficult table of international cooperation — the Security Council. We are ready to serve our electorate and all others, too, as true service for humankind in a multilateral system always demands. We will talk with countries, not just about them.
Respect for the international rule of law and the efforts made by those who preceded us in implementing it will guide our actions, our decisions and our debates. We have nothing but respect for varied yet sincere positions and opinions on how to resolve the pressing issues we are facing to support our decision-making. Those steered by compassion for humankind and for the planet we inhabit can always rely on Estonia. The moral authority of the United Nations as the global carer for humankind is dear to our hearts.
We have a lot of long-standing and painful issues to tackle, such as the fate of women and children in conflict zones, but we also have new, emerging challenges related to new technologies. Estonia is to this day the world’s only digitally transformed nation, running its Government totally online, but many are following us into the cybersphere. New threats to our sovereignty are emerging, related to cybercrime, as well as cyberspace as the new military domain. While Estonia contributes globally to the leapfrogging efforts based on e-governance, we also recognize our responsibility to protect cyberspace as well. Hence, we are striving towards a better application of international law in the digital space, as well as in our work in the Security Council. Estonia has already declared its own intention to apply national and international law where cyberspace is concerned. We invite all nations to do the same in order to clarify how international law applies in the digital sphere.
We support and also actively participate in the reform efforts of the United Nations, led by Secretary-General Antonio Guterres. We want the United Nations to be ready to lead in the twenty-first century, fully benefiting from the technological advances of humankind that have made it much easier for those who are not big and powerful — the majority of United Nations Member States — to follow and contribute to the Organization’s various bodies and numerous discussions.
We support the thematic consolidation of United Nations actions and regional focus on its aspirations, such as the High-Level Steering Group for Every Woman Every Child, or the better common management of United Nations actions in various countries. We also support those, like the African Union, that say they want to be much more independently responsible yet supported by the United Nations in taking steps towards a collective regional approach to long-standing problems.
Through the United Nations Development Fund, UNICEF and other United Nations bodies, we participate in resolving global miseries. We also strive to use our own development resources, leveraged by those of the European Union and the United Nations, to suggest State-building based on digital solutions, seeing the potential of the Internet and mobile access even among the poorest. It allows States to provide for their people, starting with population registries, effortless access to online birth registration and online learning tools for those whose access to classical schooling is limited by geography, ongoing conflict, social stigma or disability. We see the Internet as a wonderful tool for educating girls and offering jobs for women globally, thereby reducing global population growth by emancipating women.
We support the view that saving our planet is also the civic responsibility of each and every one of us. Nowadays, with the help of technology, we can shoulder this responsibility and feel the serious global effect of the action of each and every person. World Cleanup Day took place just last Saturday, when for the second year in a row the civil movement born in Estonia spread to 179 countries and territories, including Antarctica, and involved over 20 million people and counting.
Encouraged by this, the Estonian start-up sector underwrote a memorandum with global ambitions, promising to be climate neutral in all their actions by 2030. They bring some serious market power and start-up thinking to the table, including their ability to quickly and globally mobilize masses of people. Sometimes we associate their ability to change our world only with the negative — closed bubbles, an antagonistic debate style, disruption of work patterns and risks to our social service provision by allowing a global jobs market incompatible with our industrial era tax models. But this ability can also be used to mobilize the masses for good, making a real difference. Estonia’s pledge to become climate neutral is open to all start-ups and other green-minded companies ready to support grass-roots movements to save our planet. I urge everyone to join. Today, one week after initiating the process, the number of signatories has already more than doubled and spread beyond Estonia, now covering more than 70 companies across Europe.
We need these civic movements, among other things, to encourage policymakers to see that idealism and a readiness to act for the benefit of humankind today and the children yet to be born still exists. That allows us politicians to set aside resources for stopping climate change, which will inevitably reach and probably exceed 1 per cent of the global gross domestic product.
The main reason we are not globally efficient in putting existing technologies for green energy production into practice is due to the fragmentation of our actions. It is an obstacle to global grid development and it is an obstacle to harnessing solar energy for the benefit of us all, even though we know that a surface smaller than the territory of Spain is all we need to cater for the global energy needs of us all. It is an obstacle to making each and every microgrid globally rely on renewables and to developing access to electricity among those who currently have none.
Only the United Nations can help us overcome this fragmentation. We welcome the first global Climate Action Summit as a sign that the United Nations is ready for this challenge.
Climate change remains the greatest existential challenge that the world is facing. In this light, it is disturbing to note that we still keep subsidizing, to the tune of trillions of dollars, its source — the fossil fuel industry.
The destructive force of climate change is not evenly distributed around the world. Some places are more vulnerable than others. However, no place on Earth will be untouched, and none of us can escape it. Many people across the globe are already experiencing threats regard to their livelihoods and, indeed, lives.
The Himalayan glaciers have been melting at double the rate since the turn of this century, threatening water supplies throughout Central, South and East Asia. Arctic permafrost is melting decades earlier than even worst-case scenarios had predicted, threatening to unlock vast amounts of methane, a powerful greenhouse gas.
Many people in small island developing States live in constant fear of inundation by rising seas. The situation will only get worse unless we address it now, with ambition and urgency. Yet our efforts and progress are far from being sufficient to avert the obvious adverse effects of this global crisis, a crisis that no country can solve alone. Security issues related to climate change are addressed further by the Group of Friends on Climate and Security, in which Estonia participates.
Science tells us that climate change is happening and imminent, and it also indicates the best practices to tackle it. In our quest for the best solutions, we must rely on science. There is a common perception that replacing fossil fuels with biomass is carbon-neutral, whereas science has told us that this is not entirely correct.
Renewable energy is not necessarily carbon-neutral. In fact, burning wood can actually increase carbon dioxide emissions and would make it even harder for us to reach climate-neutrality goals by mid-century. Instead, it is more efficient to use wood for making products, which is not only carbon-neutral but carbon-positive, as such products store carbon for their entire lifetime. We in Estonia appreciate this, and every fourth wooden house exported globally is made by Estonians.
Climate change and environmental degradation is an area where we need to share collective responsibility. In this battle we are all on the same side; that is the only way we can win. We have one good example from the past where our collective efforts once paid off. It was back in 1987, when we agreed to protect the ozone layer by phasing out numerous substances that were responsible for its depletion. As a result, the ozone hole in Antarctica has been slowly healing.
Next year we will be celebrating the seventy-fifth anniversary of the United Nations. I would encourage us all to take the 12 months leading up to the birthday party as an opportunity to think about what we can do, both individually and jointly, to safeguard and strengthen the United Nations and multilateralism.
The reality is simple; this global, interlinked and globally warming world cannot survive unless our goodwill and positive actions go beyond the artificial limitations created by the various fragmentations of global society, which from the viewpoint of humankind as a whole are artificial — fragmentations that have dogged us and keep dogging us.
It is the lack of true multilateralism and of true and idealistic thinking for the benefit of humankind as a whole that continues to undermine the positive effects of our global efforts. We must overcome this obstacle, and the United Nations is our tool to do so. This tool has to be sharpened, it has to be supported by new technologies, and it has to be connected to civil societies through digital means, allowing individual efforts to join with global movements; but it can never be replaced.
